Citation Nr: 0515789	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02-08 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for status post left 
knee medial meniscus injury, degenerative joint disease, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased (compensable) rating for 
limitation of extension of the left knee.  

3.  Entitlement to an increased (compensable) rating for a 
scar, left knee, post-operative.

4.  Entitlement to service connection for mechanical low back 
pain, to include as secondary to the service-connected left 
knee condition.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In January 2000, the veteran filed a claim for an increased 
rating for his left knee and for service connection for a low 
back condition.  In May 2000, the RO increased the veteran's 
disability rating for his left knee from noncompensable to 10 
percent and denied service connection for a low back 
condition on a direct basis.  In November 2000, the veteran 
submitted a claim for an increased rating for his service-
connected left knee condition.  In March 2001, the veteran 
was sent a letter from the RO informing him of the Veterans 
Claims Assistance Act of 2000 (VCAA) and stating that VA was 
going to review his claim of entitlement to service 
connection for a low back condition.  In June 2001, the RO 
continued the veteran's 10 percent disability rating for his 
left knee and again denied service connection for a low back 
condition.  An October 2001 rating decision also continued 
the veteran's 10 percent disability rating for his left knee 
and denied service connection for a low back condition.  In 
January 2002, a notice of disagreement (NOD) was received.  
Although the veteran states in the NOD that it was in 
response to the October 2001 rating decision, it was timely 
as to the June 2001 rating decision and the Board will treat 
it as responsive to such.  A statement of the case was issued 
in April 2002 and A VA Form 9 was received in May 2002.  

In December 2003, the matter was remanded by the Board in 
order to ensure compliance with the VCAA and to afford the 
veteran a VA examination.  In December 2004, the RO granted a 
separate, noncompensable, rating for limitation of extension 
of the left knee, effective January 20, 2000 and further 
clarified the ratings as follows: status post left knee 
medial meniscus injury, status post surgery, degenerative 
joint disease, rated as 10 percent under Diagnostic Code 
5010-5260; limitation of extension, left knee, rated as 10 
percent under Diagnostic Code 5261; and left knee scar, rated 
as noncompensable under Diagnostic Code 7805.     


FINDINGS OF FACT

1.  The veteran's left knee disability is productive of 
extension limited by 5 degrees and flexion to 130 degrees; 
the current objective evidence does not show recurrent 
subluxation or lateral instability of the knee.      

2.  The veteran's left knee scar does not cause limitation of 
function and is less than 144 square inches in area; it is 
tender to palpation on objective demonstration.   

3.  The veteran does not have a low back disability related 
to service, or to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
postoperative residuals left knee disability with limitation 
of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.71, Plate 
II, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 
5261 (2004).

2.  The criteria for a rating of 10 percent, and no higher, 
for the service-connected left knee scar, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Codes 7803, 7804, 7805 (as in effect 
prior to August 30, 2002, and thereafter).  

3.  A low back disability was not incurred in or aggravated 
in service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2004).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  

The normal range of knee flexion and extension is zero 
degrees to 140 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2004).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2004).

The relevant medical evidence includes a March 2000 VA joints 
examination report which noted that the veteran complained of 
constant left knee pain, a sensation of swelling and 
stiffness, especially after prolonged sitting, and complaints 
of frequent locking and giving away during ambulation.  The 
examiner indicated that the veteran did not describe any 
episodes of dislocation or recurrent subluxation.  Upon 
physical examination, the examiner reported extension of -5 
degrees and flexion of 130 degrees.  It was stated that 
motion was painful at 130 degrees of flexion.  Range of 
motion/joint function was not noted to be additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups.  He was noted 
to have a left knee medial anterior lateral knee scar 
measuring 4 cm long and 1 cm wide, which was well healed but 
tender to palpation.  The veteran had tenderness to palpation 
at medial left knee and had mild swelling.  He had no 
effusion, but did have guarding of the knee movement and 
tenderness to palpation at the medial tibial plateau.  He had 
a positive McMurray's test left knee, negative Lachman's 
test, negative valgus and varus stress test, and negative 
posterior and anterior drawer tests.  The examiner diagnosed 
a history of left knee surgery and old left medical meniscus 
injury and degenerative joint disease.  However, the examiner 
stated that there were no constitutional signs of 
inflammatory arthritis.     

An April 2000 report of a left knee MRI listed an impression 
of long standing posterior horn medial meniscal injury and 
noted an abnormal signal at the origin of the anterior 
cruciate ligament (ACL); it was stated that at least a 
partial ACL injury should be entertained.  

A September 2000 medical report from Dr. Dennise Monserrate 
stated that the veteran presented complaining of difficulty 
walking moderate distances or on irregular surfaces, such as 
stairs, due to knee instability, pain, stiffness, and 
locking.  Upon physical examination, she stated that he had 
varus knee deviation, a deficit of 10 degrees for full knee 
extension, 100 degrees knee flexion, left Lasegue sign, and 
tenderness at the left knee joint.  She listed an impression 
of left knee internal derangement and left knee degenerative 
joint disease.  In a follow-up report, dated the same day, 
Dr. Monserrate reiterated that the veteran had a (-) 10 
degrees of extension, which she stated produced a functional 
shorter left lower extremity.  She also stated that the 
veteran complained of occasional giving away of the left knee 
and that he presented with a laxity grade I on varus stress 
and anterior drawer sign.  A July 2001 report from Dr. 
Monserrate reiterated the foregoing, and stated further that 
the veteran presented with an abnormal gait pattern with left 
pelvic tilting on walking.  A February 2004 report from Dr. 
Monserrate additionally stated that the veteran reported 
episodes of knee pain and locking.   

A November 2004 VA examination report noted that the veteran 
complained of a constant moderate to severe left knee pain in 
the medial aspect with radiation to the posterior aspect and 
posterior leg up to the mid calf associated with occasional 
swelling and locking of the knee.  It was reported that 
during the last year the veteran had acute left knee pain 
which functionally impaired him once during the year.  The 
pain was reported to have lasted 20 to 25 minutes.  The 
examiner stated that the veteran was not using crutches, a 
cane, or corrective shoes for ambulation.  It was stated that 
he occasionally used an elastic knee brace with good pain 
control.  The examiner noted that the veteran underwent a 
left knee arthroscopic surgery in service in 1953.  It was 
reported that the veteran had not had any episodes of 
dislocation or recurrent subluxation of the left knee during 
the last year and that there were no constitutional symptoms 
for inflammatory arthritis.  Upon physical examination, range 
of motion was noted to be -5 degrees of extension and flexion 
of 130 degrees.  The examiner stated that there was painful 
motion on the last degree of the range of motion, but then 
later stated that there was objective evidence of painful 
motion on all movements of the left knee.  The examiner 
stated further that the veteran was additionally limited by 
pain and fatigue following repetitive use of the left knee, 
but was not additionally limited by weakness or lack of 
endurance following repetitive use of the left knee.  There 
was no objective evidence of edema, effusion, weakness, 
redness, heat, or abnormal movement of the left knee, but 
there was guarding of movement of the left knee and 
tenderness to palpation on the left knee suprapatellar area.  
The examiner also stated that the veteran had crepitation of 
the left knee and positive patellar grinding test.  It was 
stated that the examiner could not test for manual 
instability because the veteran had severe pain, but that 
visually there was no subluxation or dislocation.  The 
examiner stated that the veteran had a normal gait cycle, 
that there was no ankylosis, and that, again, the left knee 
was visually stable, but painful following repetitive use.  
There was no leg discrepancy.  The examiner diagnosed left 
knee medial meniscectomy, status post surgery, degenerative 
joint disease; diffuse meniscal degeneration affecting the 
posterior horn of the medical meniscus and a partial ACL 
injury by an April 2000 MRI of the left knee by VA; and, mild 
arthritis of the knee joints by X-rays taken by VA in 
November 2002.  The examiner noted in the examination report 
that the claims folder had been reviewed carefully.                 

The veteran's service-connected left knee disability is 
currently rated 10 percent disabling under the hyphenated 
Diagnostic Codes "5010-5260."  Additionally, as is noted in 
the introductory portion of this decision, a separate, 
noncompensable, rating has been granted for left knee 
limitation of extension under Diagnostic Code 5261.  

Degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DC 5003.  Arthritis due to 
trauma and substantiated by X-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, DC 5010 (2004).  Under DC 5003, when limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).      

VA's Office of the General Counsel has provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).  

For a knee disability rated under DC 5257 (not based on 
limitation of motion) to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  See VAOPGCPREC 9-98 (August 14, 1998).  
Additionally, separate ratings under DC 5260 (leg, limitation 
of flexion) and DC 5261 (leg, limitation of extension), both 
currently codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004 
(September 17, 2004).  As is noted above, in December 2004, 
the RO did, indeed, grant a separate, noncompensable, rating 
for limitation of extension of the left knee, effective 
January 20, 2000.       
       
The veteran's left knee is not ankylosed, so a rating under 
Diagnostic Code 5256 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2004).  

Under DC 5257, other knee impairment, recurrent subluxation 
or lateral instability, is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  The 
examiner in the November 2004 VA examination report stated 
that he could not test for manual instability because the 
veteran had severe pain, but that visually there was no 
subluxation or dislocation.  The examiner later stated that 
the knee was visually stable.  Accordingly, a compensable 
rating under this diagnostic code is inappropriate.   

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004), flexion 
is rated as noncompensable when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, or 30 percent when limited to 15 degrees.  The 
most recent objective medical evidence reflects that the 
veteran has left knee flexion to 130 degrees.  Given this 
ability to flex his knee, even a compensable rating under DC 
5260 is clearly not warranted.    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004), 
extension is rated as noncompensable when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  The objective medical 
evidence in this case reflects that the veteran's right knee 
has extension of -5 degrees.  Given this ability to extend 
his knee, a compensable rating under Diagnostic Code 5261 is 
clearly not warranted.
  
The Board has also considered whether any additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

As noted above, the veteran has complained of pain in the 
left knee.  In this regard, it is stated in the November 2004 
VA examination report that there was objective evidence of 
painful motion on all movements of the left knee.  The 
examiner stated further that the veteran was additionally 
limited by pain and fatigue following repetitive use of the 
left knee, but was not additionally limited by weakness or 
lack of endurance following repetitive use of the left knee.  
It was reported that during the last year the veteran had 
acute left knee pain which functionally impaired him once 
during the year.  The pain was reported to have lasted 20 to 
25 minutes.  However, the examiner did not quantify the 
degree of additional limitation by pain and fatigue following 
repetitive use of the left knee and the objective medical 
evidence of record does not show functional loss due to pain 
such that an increased rating for the left knee is warranted.  
Therefore, the Board finds the ratings currently assigned for 
the left knee adequately reflect potential functional loss 
due to pain and fatigability.  Accordingly, the preponderance 
of the evidence is against the veteran's claim and the claim, 
thus, must be denied.    

The Board notes that the veteran does have a separate, 
noncompensable, rating for a left knee scar.  The Board 
additionally notes that the rating criteria for scars were 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).  In keeping with VA practice and 
appropriate precedent, the rating agency should apply the 
version of the regulation that is most favorable to the 
veteran, since the regulations changed during the pendency of 
his appeal.  See VAOPGCPREC 7-03 (2003).

When regulations are changed during the veteran's appeal, the 
presumption of non-retroactivity applies in the absence of 
expressed agency intent.  See Landgraf v. USI Film Products, 
511 U.S. 244 (1994); VAOPGCPREC 7-2003 (VA must give effect 
to the court's explanation of the prevailing law).  As a 
general matter, regulations that liberalize the criteria for 
entitlement to compensation may be applied to pending claims 
because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  In contrast, the 
regulations that restrict the bases for entitlement to a 
benefit might have disfavored retroactive effects in pending 
claims and would not apply retroactively in determining a 
claimant's entitlement to benefits, absent expressed agency 
intent.  VAOPGCPREC 7-2003.  
  
Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2004).  Diagnostic Code 
7802 provides that scars other than head, face, or neck scars 
that are superficial and do not cause limited motion will be 
rated as 10 percent disabling for areas of 144 square inches 
or greater.  Notes following the rating criteria explain 
(1) scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25, and (2) a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. Part 4 (2004).  Diagnostic Code 7803 notes 
that unstable superficial scars are evaluated as 10 percent 
disabling.  Note (1) indicates that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) indicates that a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. Part 4 (2004).  Diagnostic Code 7804 
provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
states that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) states that in this 
case, a 10 percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation (See 38 C.F.R. § 
4.68 of this part on the amputation rule).  Diagnostic Code 
7805 directs that other scars shall be rated on the 
limitation of function of the affected part.  38 C.F.R. Part 
4 (2004).
              
Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent rating for a scar, regardless of size, that was 
superficial, poorly nourished, or characterized by repeated 
ulceration.  Diagnostic Code 7804 awarded 10 percent for a 
superficial scar that was tender and painful upon objective 
observation, regardless of size.  Diagnostic Code 7805 does 
not differ, directing that other scars be evaluated on the 
limitation of the function of the part affected.  38 C.F.R. 
Part 4 (2002).  

As noted above, the March 2000 VA examination report stated 
that the veteran had a left knee medial anterior lateral knee 
scar measuring 4 cm long and 1 cm wide, which was noted to be 
well healed, but tender to palpation upon physical 
examination.  Accordingly, the Board finds that a 10 percent 
rating is warranted under DC 7804 (as in effect prior to 
August 30, 2002).  

A rating in excess of 10 percent for the veteran's left knee 
scar is not warranted.  The objective medical evidence does 
not show that the veteran's service-connected left knee scar 
causes any limitation of function aside from that 
contemplated under the 10 percent rating in effect for 
limitation of motion.  Under both the old and new skin rating 
criteria, a 10 percent disability rating is the maximum 
rating under Diagnostic Codes 7803 and 7804.  A 10 percent 
rating is also the maximum rating under the new DC 7802.  As 
such, a rating in excess of 10 percent for the service-
connected left knee scar is not warranted.  

			II.  Secondary Service Connection

The veteran asserts that he has a low back condition as 
secondary to his service-connected left knee disability.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that certain chronic diseases, such 
as arthritis, are subject to presumptive service connection.  
38 C.F.R. §§ 3.307, 3.309.  

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's service medical records are negative for any 
complaints of, or treatment for, a back condition.  

Moreover, the first medical evidence of a back condition is a 
November 1999 medical report from Dr. Mario E. Gonzalez 
Bauza, in which he stated that the veteran suffered from a 
chronic lumbar-sacral sprain.  This lengthy period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Additional post-service medical evidence includes an August 
2000 report of lumbosacral spine X-rays, which stated that 
the examination showed scattered mild  osteophytic changes.  
There was a normal vertebral alignment and the intervertebral 
disc spaces were well preserved.  Posterior elements were 
within normal limits.  
 
A September 27, 2000 report from Dr. Dennise Monserrate 
listed a diagnosis of mechanical low back pain gait deficit.  
In a follow-up report of the same date, Dr. Monserrate stated 
that it was her opinion that the veteran's left knee laxity 
and incomplete left knee flexion contracture were causes of 
mechanical gait deficit and were directly related to lumbar 
deterioration with mechanical pain and disc injury.  This 
opinion was reiterated in a July 2001 report.  

A January 2001 VA report of lumbosacral spine X-rays listed 
an impression of mild lumbar spondylosis.  A January 2001 VA 
examination report listed a diagnosis of mechanical low back 
pain.  The examiner stated that the mechanical low back pain 
was not secondary to the veteran's service-connected left 
knee condition.  It is noted that the veteran's claims folder 
was not available to the examiner for review in conjunction 
with the examination.  

A July 2001 report from Centro De Imagenes Del Noreste noted 
good preservation of the interspaces, vertebral bodies, and 
lumbar lordosis.  Axial evaluation suggested the possibility 
of a very small central herniation seen in one slice 
corresponding to the L5-S1 level.  A December 2003 report of 
an MRI of the lumbar spine listed an impression of 
spondyloarthritic changes and degenerative disc disease.  
Further, it was stated that herniation of the intervertebral 
disc was strongly suspected at the T10-T11 level on the right 
side.  

A January 2004 report from Fajardo Imaging, Inc. listed an 
impression of diffuse osteopenia and degenerative joint 
disease of the spine.  

A February 2004 report from Dr. Monserrate noted the December 
2003 MRI report and the January 2004 X-ray report.  She 
concluded that the veteran's spinal deviation and progressive 
deterioration of his spine was directly related to his gait 
deficit and knee condition.  

On November 22, 2004, the veteran was afforded both a VA 
joints examination and a VA spine examination.  The VA spine 
examination report reflected a diagnosis of mild degenerative 
joint disease of the lumbar spine by January 2001 VA X-rays; 
degenerative joint disease and degenerative disc disease with 
T10-T11 herniated disc by December 2003 report of MRI of the 
lumbar spine; L5-S1 herniated nucleus pulposus by July 2001 
report of CT scan; and, bilateral lumbar radiculopathy with 
myositis, secondary to L5-S1 herniated nucleus pulposus.  In 
the VA joints examination report, the examiner stated:

It is my opinion that his [the veteran's] low 
back condition diagnosed on today's examination 
is not caused by or the result of his [m]ilitary 
service.  It is my opinion that his current low 
back disability was not caused by or the result 
of service connected left knee disability.  It is 
my opinion that his low back condition is not 
aggravated by his service connected left knee 
disability.     

The Board emphasizes that the examiner states in the VA 
joints examination report that the claims folder was 
available and had been reviewed carefully.  In fact, the 
examiner documents his longitudinal review of the claims 
folder in the examination report, and specifically notes that 
he reviewed Dr. Monserrate's September 2000 report carefully.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
There is no competent medical opinion of record relating the 
veteran's back condition to service and, as is illustrated 
above, the service medical records are negative for a back 
condition and the first post-service evidence of a back 
condition is not until decades after the veteran's separation 
from service.  As for a relationship between the veteran's 
back condition and his service-connected left knee 
disability, it is specifically noted in the January 2001 VA 
examination report that the veteran's claims folder was not 
available for review.  Additionally, there is no evidence 
that Dr. Monserrate ever reviewed the veteran's claims 
folder.  By contrast, the VA examiner in the November 2004 VA 
joints examination and VA spine examination specifically 
stated in the joints examination report that the claims 
folder had been reviewed carefully.  Thus, the Board finds 
that the opinion offered by the VA examiner in the November 
2004 VA joints examination report has more probative value 
than that offered by Dr. Monserrate (or, for that matter, by 
the examiner of the January 2001 VA examination).  
Accordingly, the claim must be denied.       

The Board has considered the veteran's statements submitted 
in support of his argument that he has a low back condition 
that should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
military service or his service-connected left knee 
disability.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					III.  VCAA					

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, A March 2001 RO letter informed 
the veteran of what the evidence must show in order to 
establish entitlement to service connection on a direct 
basis.  An April 2004 letter from the RO informed the veteran 
of what the evidence must show in order to establish 
entitlement to service connection on a direct basis, as well 
as on a secondary basis.  In addition, the April 2002 
statement of the case (SOC) and the August 2002 supplemental 
statement of the case (SSOC) listed 38 C.F.R. § 3.310.  The 
April 2004 letter also informed him of what the evidence 
needed to show in order to establish entitlement to an 
increased rating for his service-connected disability.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the March 2001 letter informed the veteran that VA's 
duty to assist included      trying to help him get such 
things as medical records, employment records, or records 
from other agencies.  The April 2004 letter stated that VA 
was responsible for getting relevant records from any federal 
agency, including military records, VA medical records, or 
records from the Social Security Administration.  Both 
letters stated that VA would assist the veteran by providing 
a medical examination or obtaining a medical opinion if such 
opinion or examination was necessary to make a decision on 
his claim.   

In addition, the April 2002 SOC and August 2002 and December 
2004 SSOC's reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  For instance, the SOC and SSOC's included the 
language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notices, 
combined with the SOC and SSOC's, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the Board concedes that some of the 
correspondences, which collectively constituted proper VCAA 
notice, were not issued to the veteran prior to the initial 
unfavorable AOJ decision.  Nonetheless, the Board finds that 
any defect with respect to the timing of VCAA notice in this 
case was harmless error for the reasons specified above.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

An increased rating for the veteran's service-connected left 
knee condition is denied.  

A rating of 10 percent for the veteran's left knee scar is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  

Service connection for mechanical low back pain, to include 
as secondary to the veteran's service-connected left knee 
condition, is denied.    



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


